 
Exhibit 10.1

 
RICHARD A. BACHMANN
Chairman and
Chief Executive Officer
[epllogo.jpg]
Direct (504)799-1944
Fax: (504)799-1901
bachmann@eplweb.com

 

--------------------------------------------------------------------------------






March 20, 2006


Mr. Javan D. Ottoson
4004 Radcliff Court
Midland, Texas 79707




Dear Javan:


This letter serves to confirm the offer of employment to you for the position of
Senior Vice President-Drilling and Engineering with Energy Partners, Ltd. (the
“Company”). This offer is subject to the Company’s Board of Directors approving
your appointment as an Officer of the Company at its meeting on March 23, 2006.


The following represent the terms and conditions of this offer:



·  
Commencement date on April 17, 2006(or such other date in close proximity
thereto as shall be mutually agreed between us).

·  
An employment payment of $50,000 on first payday after employment.

·  
Starting base salary of $210,000 annually.

·  
Annual bonus target of 50% of base pay.

·  
The grant on the commencement date of your employment of an option with a ten
year term to purchase 10,000 shares of Common Stock of the Company that will
vest in one-third increments on each of the first three anniversaries of the
date of grant at an exercise price equal to the closing price of the Company’s
Common Stock on the date of grant (a detailed Stock Option Agreement containing
standard terms consistent with the foregoing will be provided shortly after your
commencement of employment).

·  
The award on the commencement date of your employment of 5,000 Restricted Share
Units that will vest on the third anniversary of your date of employment
(likewise, a Restricted Share Unit Agreement containing standard terms
consistent with the foregoing will be provided shortly after your commencement
of employment).

·  
Commencing in 2006, you will be eligible for twenty-five days of vacation
annually.

·  
Relocation assistance to be provided on the terms set forth in the Relocation
form being provided to you separately.

.
In addition to your compensation, you will be entitled to participate in any
plans sponsored by the Company, including medical, dental, disability and life
insurance plans, subject in each instance to applicable conditions and waiting
periods. The Company also sponsors a 401(k) plan in which you will be eligible
to participate on the terms provided in the plan documents. A

 
 

--------------------------------------------------------------------------------

2

summary of the benefit plans and a copy of the 401(k) Summary Plan description
are being provided to you separately.


The Company, as do most employers, expressly reserves the right to discontinue
or amend the nature or amount of any of the compensation or benefit
plans/programs/policies/practices that it offers. Also, your employment at the
Company will be on an “at will” basis, meaning that you or the Company may
terminate this employment relationship at any time, with or without reason.


If you have any questions, please call me. We are very pleased to make this
offer to you and are looking forward to you joining our team.


Please acknowledge your acceptance of this offer by signing below and returning
one copy to the undersigned, whereupon this shall constitute a binding agreement
between us.




Sincerely,




/s/ Richard A. Bachmann
Richard A. Bachmann
Chairman and
Chief Executive Officer














ACCEPTED AND AGREED
this 20th day of March, 2006.




/s/ Javan D. Ottoson  
Javan D. Ottoson



